McAdam, J.
The action was for wrongful discharge and the main issue, whether the hiring was by the year as claimed by the plaintiff, or by the week as urged by the defendants.
The jury found for the plaintiff, and as no motion for a dismissal of the complaint or direction of a verdict was made at the close of the plaintiff’s case, the defendants conceded the plaintiff’s right to have the issues submitted to the jury. Pollock v. Tenn. Iron Works, 157 N. Y. 699, 700.
Under the circumstances we must regard the finding of the jury as conclusively settling the facts (Rowe v. Comley, 11 Daly, 317; Briscoe v. Litt, 19 Misc. Rep. 5, 8; Bogan v. Wright, 22 id. 96; Mahoney v. O’Neill, 29 id. 619, 620), and as there is no-merit in the exceptions, the judgment and order appealed from must be affirmed, with costs.
Freedman, P. J., and Gildersleeve, J., concur.
Judgment and order affirmed, with costs.